 
DATED 2 JANUARY 2015
LIONBRIDGE INTERNATIONAL
(as Chargor)
and
HSBC BANK USA, NATIONAL ASSOCIATION
(as Administrative Agent)
DEED OF CONFIRMATION
Re: Share Charge dated 22 January 2007

1

THIS DEED OF CONFIRMATION (this Deed of Confirmation) is made the 2 January 2015

BETWEEN:



(1)   LIONBRIDGE INTERNATIONAL a company incorporated and existing under the
laws of Ireland having its address at 3 West Pier Business Campus, Dun
Laoghaire, County Dublin (hereinafter called the (the Chargor); and



(2)   HSBC BANK USA, NATIONAL ASSOCIATION a national banking association of the
USA (hereinafter called the Administrative Agent) as security agent for the
Lenders.

RECITAL



A.   Pursuant to a Charge on Shares dated 22 January 2007 between the Chargor
and the Administrative Agent, the Chargor charged certain securities and related
rights in favour of the Administrative Agent as security agent for the Lenders
as security for the Secured Obligations (the Share Charge).



B.   The Borrowers have requested and the Administrative Agent has agreed to
amend and restate the Credit Agreement as amended by the Amended and Restated
Agreement pursuant to a Second Amended and Restated Credit Agreement dated on or
about the date hereof (the Second Amended and Restated Credit Agreement).



C.   The parties to this Deed of Confirmation wish to enter into this Deed of
Confirmation to confirm the terms of the Share Charge as continuing security for
the Secured Obligations.

NOW THIS DEED OF CONFIRMATION WITNESSES as follows:-



1.   DEFINITIONS AND INTERPRETATION



1.1.   Unless otherwise defined herein, words and expressions used in their
capitalised form in this Deed of Confirmation are taken from and shall have the
same meaning as defined in the Share Charge (whether incorporated by reference
or otherwise).



1.2.   The provisions of clause 1.3 of the Share Charge (whether incorporated by
reference or otherwise) shall, where relevant, apply to this Deed of
Confirmation as if set out herein in full mutatis mutandis except that
references to “this Agreement” or “this Deed” (as applicable) shall be construed
as references to this Deed of Confirmation.



2.   CONFIRMATION



2.1.   The Chargor hereby expressly acknowledges, agrees and confirms for the
benefit of the Administrative Agent that, notwithstanding the amendments to the
Credit Agreement, on and from the date on which the Amended and Restated Credit
Agreement is effective in accordance with the terms of the Second Amended and
Restated Credit Agreement, the security interests created by it under the Share
Charge will:



  2.1.1.   remain in full force and effect;



  2.1.2.   continue to secure all of the Secured Obligations as including, for
the avoidance of doubt, its Foreign Credit Party Obligations under the Second
Amended and Restated Credit Agreement; and



  2.1.3.   continue to constitute its legal, valid and binding obligations.



3.   COUNTERPARTS

This Deed of Confirmation may be executed in counterparts and each such
counterpart taken together shall be deemed to constitute one and the same
instrument.



4.   GOVERNING LAW

This Deed of Confirmation and all relationships created by it and arising out of
or in connection with it, together with all disputes, will in all respects be
governed by and construed in accordance with the laws of Ireland.



5.   ENFORCEMENT

Jurisdiction



5.1.   The Chargor hereby agrees for the exclusive benefit of the Administrative
Agent that any suit, action or proceeding (Proceedings), brought against it with
respect to this Deed of Confirmation may be brought in the High Court in Ireland
or such other competent court of Ireland as the Administrative Agent may elect,
and the Chargor waives any objection to Proceedings in such courts whether on
grounds of venue or on the grounds that Proceedings have been brought in any
inconvenient forum.



5.2.   Nothing contained in this Deed of Confirmation will limit the right of
the Administrative Agent to take Proceedings against the Chargor in any other
court of competent jurisdiction, nor will the taking of any Proceedings in any
one or more jurisdictions preclude the taking by the Administrative Agent of
Proceedings in any other jurisdiction whether concurrently or not.

IN WITNESS whereof the parties hereto have caused this Deed of Confirmation to
be executed with the intention that it take effect as a deed (notwithstanding
execution by the Administrative Agent under hand) and it is intended to be and
it is hereby delivered on the date shown at the beginning of this Deed of
Confirmation.

2

Execution Page

SIGNED and DELIVERED as a DEED

by LIONBRIDGE INTERNATIONAL

by its duly appointed attorney /s/ Tina Wang

in the presence of:

Witness’s signature: /s/ Margaret Shukur

Name: Margaret Shukur

Address:

Occupation:

SIGNED for and on behalf of                  

HSBC BANK USA, NATIONAL ASSOCIATION           /s/ Manuel Burgueno   

in the presence of:

Witness’s signature: /s/ Mary C. Neville

Name: Mary C. Neville

Address:

Occupation:

3